Citation Nr: 0526366	
Decision Date: 09/26/05    Archive Date: 10/05/05

DOCKET NO.  03-02 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to an increased rating for bronchial asthma, 
currently rated as 60 percent disabling.




ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1961 to 
September 1964 and February 1966 to October 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied an increased rating for bronchial 
asthma, currently rated as 60 percent disabling; and denied 
entitlement to TDIU.  The RO subsequently granted entitlement 
to TDIU in May 2005, which is considered a total grant of 
benefits.  Accordingly, this issue is no longer on appeal and 
is not addressed in this decision.  The veteran requested a 
Board hearing on his VA Form-9, but later withdrew the 
request in February 2003.

The Board remanded this case in December 2003 for additional 
development, which subsequently was accomplished.  Thus, this 
case is properly before the Board.

In January 2004, the veteran filed a service connection claim 
for sleep apnea as secondary to service-connected bronchial 
asthma.  The RO has deferred this issue; as such, the Board 
refers this issue to the RO.


FINDINGS OF FACT

The veteran's service-connected bronchial asthma is 
manifested by findings of daily and weekly asthma attacks 
requiring some emergency room treatment and bedrest; 
Pulmonary Function Tests in January 2004 showing FEV-1 values 
of 30.8% of the predicted value; daily use of 
corticosteroids; and other factors noted to contribute to 
ventilation restriction, versus restrictive lung disease.





CONCLUSION OF LAW

The criteria for a 100 percent evaluation for bronchial 
asthma have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.97, Diagnostic Code 6602 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

The Board, however, is satisfied that all necessary 
development pertaining to the issue of an increased rating 
for bronchial asthma has been properly undertaken.  The Board 
is confident in this assessment because the evidence as 
presently constituted is sufficient in establishing a full 
grant of the benefit sought on appeal.

Therefore, any outstanding development not already conducted 
by VA is without prejudice; hence, any deficiencies in the 
duties to notify and to assist constitute harmless error.

Analysis

The RO originally granted service connection for bronchial 
asthma in January 1969, and assigned a 10 percent rating 
effective October 8, 1968.  In January 1970, the RO reduced 
the disability rating to 0 percent; and subsequently 
confirmed this rating in a March 1972 rating decision.  In 
April 1997, the RO granted an increased rating of 60 percent 
for service-connected bronchial asthma, effective November 8, 
1995.

The veteran filed an increased rating claim for bronchial 
asthma in February 2001.  He stated that he believed his 
disability was closer to a 100 percent rating.  In August 
2002, the veteran indicated that in the last few months it 
has been hard for him to get out of bed and that he has gone 
to the emergency room at the VA three times to receive 
treatment for asthma because his oxygen intake was low.  He 
stated that when he walks he has shortness of breath after 
taking only a few steps.  On his VA Form-9, he also indicated 
that he recently had a viral infection in his lungs and 
almost died and that his oxygen intake was less than normal, 
below 92.  Last, the veteran stated in January 2004 that his 
asthma makes it hard for him to do chores around the house.  
In sum, the veteran contends that he is entitled to an 
increased (100 percent) disability rating for his service-
connected bronchial asthma.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The veteran's bronchial asthma is currently rated under the 
provisions of 38 C.F.R. § 4.97, Diagnostic Code (DC) 6602.  
Under DC 6602, a 10 percent evaluation is warranted where the 
veteran has an FEV-1 of 71 to 80 percent of predicted value, 
or; an FEV-1/FVC of 71 to 80 percent, or; intermittent 
inhalation or oral bronchodilator therapy.  A 30 percent 
rating is warranted when the FEV-1 value is 56 to 70 percent 
of the predicted value or when the FEV-1/FVC is 56 to 70 
percent or when daily inhalational or oral bronchodilator 
therapy is required or when inhalational anti-inflammatory 
medication is required.  A 60 percent rating is warranted 
when the FEV-1 value is 40 to 55 percent of the predicted 
value, or; the FEV-1/FVC is 40 to 55 percent or when at least 
monthly visits to a physician for required care of 
exacerbations are necessary, or; when intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids are prescribed.  A 100 percent rating is 
warranted for asthma when pulmonary function tests show an 
FEV-1 value of less than 40 percent of the predicted value, 
or; show an FEV-1/FVC of less than 40 percent, or; more than 
one attack per week with episodes of respiratory failure is 
shown, or; when daily use of systemic (oral or parenteral) 
high dose corticosteroids or immuno-suppressive medications 
is required.  38 C.F.R. § 4.97, DC 6602 (2004).

A list of current VA medications dated from October 2000 to 
June 2004 show prescriptions for daily use of Beclomethasone, 
Triamcinolone, Fluticasone, and Flunisolide.

An August 1, 2001 VA urgent care clinic x-ray shows increased 
lung markings bilaterally with no active infiltrate or 
effusion.  The assessment was upper respiratory infection 
with asthma exacerbation.

An August 5, 2001 VA urgent care clinic note shows findings 
of shortness of breath on minimal effort (walking across the 
room), chest congestion, and cough without improvement.  The 
veteran stated that he did not take the Triamcinolone as 
directed since it irritated him and caused him to cough 
endlessly.  Physical examination revealed that the veteran 
was obese and somewhat short of breath at rest.  The 
assessment was asthma exacerbation without significant 
improvement post bronchodilator treatment; and the veteran 
was referred to the emergency room for further care.  An 
August 5, 2001 VA emergency room note shows a diagnosis of 
asthma exacerbation with need for steroids.

On August 15, 2001, a pulmonary clinical note shows recent 
exacerbation of his asthma requiring multiple emergency room 
visits.  The impression was asthma exacerbation, requiring 
corticosteroids and antibiotics.

A September 2001 VA examination report shows the veteran 
reported having difficulty breathing after walking half a 
block.  The examiner noted a history of daily asthmatic 
attacks and no normal functioning between the attacks because 
of shortness of breath.  The veteran described his symptoms 
as shortness of breath, difficulty walking distances, and 
difficulty climbing up stairs; and it was noted that the 
veteran's respiratory condition required him to have bedrest.  
Pulmonary Function Test Results showed FEV-1 values of 59% of 
the predicted value before bronchodilator and 63% of the 
predicted value post bronchodilator; and a FEV-1/FVC ratio of 
77% and 95% of the predicted value before bronchodilator and 
74% and 93% of the predicted value post bronchodilator.  The 
interpretation was mild restriction with no evidence of 
bronchospasm or acute respiratory illness. 

A January 2002 VA pulmonary consult shows that Pulmonary 
Function Tests in 1996 were consistent with mild restrictive 
disease secondary to obesity and that a January 2002 chest x-
ray showed small lung volumes, no infiltrates.  The 
assessment was increasing shortness of breath with exertion.  
The examiner found that the veteran's symptoms were out of 
proportion to his asthma alone and that he needed to rule out 
other causes of shortness of breath, specifically cardiac, as 
well as possible co-existence of sleep apnea.  The examiner 
also noted that the veteran's cough could be due to reflux 
and/or use of angiotensin-converting enzyme inhibitor.

A March 2002 VA pulmonary clinical note shows Pulmonary 
Function Tests were consistent with restrictive defect and 
that chest x-rays showed small lung volumes.  The assessment 
was shortness of breath with exertion and rule out pulmonary 
fibrosis.  The plan was to continue with Azmacort.

In May 2002, a pulmonary clinical note shows complaints of 
increasing shortness of breath over the last six to seven 
months.  The Pulmonary Function Tests showed a mixed 
restrictive and obstructive pattern and an echocardiogram 
showed an ejection fraction of 65% with a dilated left 
ventricle and left atrium consistent with hypertension heart 
disease.  The veteran's cough was much improved and he denied 
any significant shortness of breath, and had no orthopnea or 
paroxysmal nocturnal dyspnea.  The impression was that cough 
and shortness of breath were much improved, and etiological 
considerations included asthma, possibly exacerbated by 
gastroesophageal reflux disease or post-nasal drip/allergies, 
and cardiac findings; although the veteran was not found to 
be in clinical congestive heart failure.

An October 2002 VA pulmonary clinical note shows multiple 
episodes of shortness of breath and wheezing during the day 
with associated dyspnea on exertion.  The examiner noted that 
by history the veteran had moderate persistent asthma and was 
on Serevent, a steroid inhaler.  The plan was to continue use 
of current metered-dose inhalers.

A January 2003 VA pulmonary clinical note shows the veteran's 
asthma had been relatively stable with occasional night time 
awakenings and wheezing.  The impression was asthma, now 
mildly persistent by history; currently on steroid inhaler.

In December 2003, a VA pulmonary clinical note shows the 
veteran's reports of stable breathing with symptoms two times 
a week.  The plan was to continue with Flunisolide nasal 
spray and decrease the dosage of Fluticasone from four puffs 
to two puffs twice daily.

A January 2004 VA Pulmonary Function Test shows an FEV-1 
value of 30.8% of the predicted value before bronchodilator 
and 43.8% of the predicted value after bronchodilator; and a 
FEV-1/FVC ratio of 71% before bronchodilator and 78% after 
bronchodilator.  The interpretations were "severely 
reduced" and "significant response to bronchodilators."  
The examiner also found combined severe obstructive and 
moderate restrictive ventilatory defect, with significant 
reversibility with bronchodilators; and noted that reduced 
diffusion capacity of carbon monoxide and normal maximal 
diffusing capacity alveolar gas volume was consistent with 
maldistribution of ventilation, versus restrictive lung 
disease.  He found that the veteran's restriction could be 
explained, in part, by his obesity.  The examiner also found 
that arterial blood gasses showing normal acid based status, 
with moderate hypoxemia and increased carboxyhemoglobin 
suggested continued smoke inhalation.  Smoking cessation, 
optimization of bronchodilator therapy, weight loss, 
evaluation of desaturations with activity and follow-up 
Pulmonary Function Tests were recommended.  Compared to 
previous Pulmonary Function Tests, the veteran was noted to 
have a reduction in flow rates and volumes, but no change in 
diffusion capacity of carbon monoxide.

An April 2004 VA examination report shows that the lungs were 
clear to auscultation and percussion.  The examiner noted 
that although the lung sounds were somewhat diminished 
throughout, there was no evidence of rales, rhonchi, 
wheezing, or other abnormalities.  He also found that the 
veteran was currently totally disabled, but that the degree 
of disability could not be solely attributed to bronchial 
asthma.

A September 2004 VA examination report shows a diagnosis of 
low lung volumes and bibasilar atelectasis.  The veteran's 
current medications included daily use of Flunisolide, 
Fluticasone, and Triamcinolone Acetonide.

Upon review, the Board resolves all doubt in the veteran's 
favor and finds that an increased rating of 100 percent is 
warranted for bronchial asthma.  As noted, under DC 6602, a 
100 percent rating is warranted for asthma when Pulmonary 
Function Tests show an FEV-1 value of less than 40 percent of 
the predicted value, or show an FEV-1/FVC of less than 40 
percent of the predicted value; or when more than one attack 
per week with episodes of respiratory failure is shown; or 
when daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications is 
required.  38 C.F.R. § 4.97, DC 6602 (2004).

The medical evidence of record shows that in August 2001 the 
veteran was seen multiple times in the emergency room for 
treatment related to his asthma, and had reports of daily 
asthma attacks in September 2001 and weekly symptoms in 
December 2003.  In September 2001, it also was noted that the 
veteran's respiratory condition required bedrest.  Pulmonary 
Function Tests showed that FEV-1 values were 30.8% of the 
predicted value in January 2004.  Moreover, prescriptions for 
daily use of corticosteroids were listed on the veteran's 
medical records from October 2000 to September 2004.  As a 
whole, these findings are enough to warrant a 100 percent 
rating under DC 6602.  The January 2004 examiner indicated 
that findings demonstrated ventilation restriction, versus 
restrictive lung disease and that other contributing factors 
affected the distribution of ventilation in the lungs, such 
as obesity and smoking.  However, this is not enough to 
refute the veteran's claim, as the examiner did not indicate 
to what degree the veteran's obesity and smoking contributed 
to his poor lung ventilation.  Furthermore, the evidence 
shows that the criteria for a 100 percent rating under DC 
6602 are met, even if obesity and smoking are contributing 
factors.

In sum, the Board finds that the level of the veteran's 
bronchial asthma more closely resembles the criteria for a 
100 percent rating under DC 6602.  See 38 C.F.R. § 4.7.




ORDER

Entitlement to an increased rating of 100 percent for 
bronchial asthma is granted, subject to the rules and payment 
of monetary benefits.



	                        
____________________________________________
CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


